DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are still pending
Claims 1-4, 6-9 and 11-14 have been amended
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 4/28/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) of claims 1, 2, 3, 6, and 11 has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1-15 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KATO; Takaki et al. (United States Patent Publication US 20170227906; previously cited; hereinafter Kato) in view of Byrne; Richard Baxter (United States Patent Publication US 20160040984; previously cited; hereinafter Byrne) further in view of Fabrizius; Jacob P. et al. (United States Patent Publication # US 20160103050; newly cited; hereinafter Fabrizius).
Regarding claim 1, Kato teaches 
A displacement component detection apparatus comprising (abstract and title teaches a displacement detection apparatus, which detects targets including components): a central processing unit (CPU) (par.54 discloses CPU 61) including a processor (par.49 teaches a microprocessor) and a memory (par.52 discloses memory), the CPU being configured to: 
Calculate (abstract teaches a calculation unit configured to calculate), from time- series images (par.19 and fig.7a teach time- series images) of a measurement target region (fig.5a shows region of image-capture which is also the measurement target region; par.62 teaches measurement target region as capture region) of an object (par.62 and fig.5a disclose region of image-capture of surface of the sheet, SHT, which is an object), a displacement distribution (par.58 teaches displacement distributions) in a region that corresponds to the measurement target region in the images (fig.5a shows a region of image-capture which is also the measurement target region; par.62 teaches measurement target region RRG as capture region);
calculate, from the displacement distribution, a surface displacement component in the measurement target region (fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component), which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region,
from the displacement distribution in the region that corresponds to the measurement target region in the images (fig.5a shows a region of image-capture which is also the measurement target region; par.62 teaches measurement target region RRG as capture region).
Kato fails to teach calculate, based on the displacement distribution and image capturing information from capturing the measurement target region, a movement amount in a surface direction of the measurement target region and a movement amount in a normal direction of the measurement target region; and
using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region.

Byrne does teach calculate (par.5 teaches a method which uses a calculation unit in steps a-e of processing), based on the displacement distribution and image capturing information (abstract teaches image capturing information) from capturing the measurement target region, a movement amount in a surface direction of the measurement target region (par.39 and fig.5 teach calculating a movement amount in a surface direction) and a movement amount in a normal direction of the measurement target region (par.42 teaches a movement amount in a normal direction); and
using the calculated displacement distribution; the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region (par.38 using the movement amount in the surface direction and in the normal direction as converting the vertical and horizontal displacement).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato to include the teachings of Byrne; which would provide an improve method for measuring displacement of a surface at a region of interest when the region of interest is exposed to a load as disclosed by Byrne(par.5).
Kato in view of Byrne fails to teach by subtracting.
Fabrizius does teach by subtracting (par.51 teaches removing data).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato in view of Byrne to include the teachings of Fabrizius; which would provide a method for determining wear of a worn surface as disclosed by Fabrizius(par.1).

Regarding claim 2, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection apparatus according to claim 1, wherein the CPU is further configured to: 
determine a deterioration state of the object based on at least one of the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region (Kato par.67 teaches a deterioration state determination unit which is configured to determine a deterioration state; also teaches speckles caused by fine irregularities as deterioration state).

Regarding claim 3, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection apparatus according to claim 2, wherein the CPU is further configured to: 
calculate, the displacement distribution (Kato par.58 teaches displacement distributions) in the region corresponding to the measurement target region in the image (Kato fig.5a shows a region of image-capture which is also the measurement target region; par.62 teaches measurement target region as capture region), with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image);
calculated the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image);
calculate the surface displacement component in the measurement target region, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image); and
determine the deterioration state of the object when the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region have been obtained with respect to a set number of the time-series images (Byrne par.37 teaches calculating with respect to each image; the calculation leads to the determination).

Regarding claim 4, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection apparatus according to claim 1, wherein the CPU is further configured to: 
when a surface displacement component (Kato fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component) in the measurement target region has been calculated by the surface displacement calculation unit, using the movement amount in the normal direction of the measurement target region that has already been calculated, recalculate (Kato par.11 teaches correction unit recalculating by correcting an error in the measured and reference value; meaning the Correction unit recalculates) any one or both of the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region, and
using any one or both of the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region that were recalculated, recalculate the surface displacement component in the measurement target region (Kato par.11 teaches correction unit recalculating target in the measurement region).

Regarding claim 5, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection apparatus according to claim 1, 
wherein the surface direction of the measurement target region includes a direction corresponding to a horizontal direction of the time-series images, and a direction corresponding to a perpendicular direction of the time-series images (Kato fig.5a and par.62 teaches y-z direction which correspond to horizontal and perpendicular direction).

Regarding claim 6, Kato teaches A displacement component detection method (abstract discloses a displacement detection method), comprising: 
Calculating (abstract teaches a displacement calculation unit configured to calculate), from time-series images (par.19 and fig.7a teach time- series images) of a measurement target region (fig.5a shows region of image-capture which is also the measurement target region; par.62 teaches measurement target region as capture region) of an object (par.62 and fig.5a disclose region of image-capture of surface of the sheet, SHT, which is an object), a displacement distribution (par.58 teaches displacement distributions) in a region that corresponds to the measurement target region in the images (fig.5a shows a region of image-capture as RRG which is also the measurement target region; par.62 teaches measurement target region as capture region);
Calculating, from the displacement distribution, a surface displacement component in the measurement target region (fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component), which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region,
from the displacement distribution in the region that corresponds to the measurement target region in the images (fig.5a shows a region of image-capture which is also the measurement target region; par.62 teaches measurement target region RRG as capture region).

Kato fails to teach Calculating, based on the displacement distribution and image capturing information when capturing the measurement target region,  a movement amount in a surface direction of the measurement target region and a movement amount in a normal direction of the measurement target region; and using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region.

Byrne does teach Calculating (par.5 teaches a method which uses a calculation unit in steps a-e of processing), based on the displacement distribution and image capturing information (abstract teaches image capturing information) when capturing the measurement target region (par.39 and fig.5 teach calculating a movement amount in a surface direction), a movement amount in a surface direction of the measurement target region and a movement amount in a normal direction of the measurement target region (par.42 teaches a movement amount in a normal direction); 
using the calculated displacement distribution; the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region (par.38 using the movement amount in the surface direction and in the normal direction as converting the vertical and horizontal displacement).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato to include the teachings of Byrne; which would provide an improve method for measuring displacement of a surface at a region of interest when the region of interest is exposed to a load as disclosed by Byrne(par.5).
Kato in view of Byrne fails to teach by subtracting.
Fabrizius does teach by subtracting (par.51 teaches removing data).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato in view of Byrne to include the teachings of Fabrizius; which would provide a method for determining wear of a worn surface as disclosed by Fabrizius(par.1).

Regarding claim 7, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection method according to claim 6, further comprising: 
 determining a deterioration state of the object based on at least one of the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region (Kato par.67 teaches a deterioration state determination unit as #400, which performs the function of determining; also teaches speckles caused by fine irregularities as deterioration state).

Regarding claim 8, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection method according to claim 7, wherein the displacement distribution in the region corresponding to the measurement target region in the image is calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image),
the movement amount in the surface direction of the measurement target region and a-the movement amount in the normal direction of the measurement target region are calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image), 
the surface displacement component in the measurement target region is calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image), and
the deterioration state of the object is determined when the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region have been obtained with respect to a set number of the time-series images (Kato par.63 teaches two as the set number).

Regarding claim 9, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection method according claim 6, further comprising: 
when a surface displacement component (Kato fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component) in the measurement target region has been calculated, using the movement amount in the normal direction (Byrne par.42 teaches a movement amount in a normal direction) of the measurement target region that has already been calculated, recalculating (Kato par.11 teaches correction unit recalculating by correcting an error in the measured and reference value; meaning the Correction unit recalculates) any one or both of the movement amount in the surface direction of the measurement target region (Byrne par.39 and fig.5 teach calculating a movement amount in a surface direction) and a movement amount in the normal direction of the measurement target region (Byrne par.42 teaches a movement amount in a normal direction), and 
using any one or both of the movement amount in the surface direction of the measurement target region (Byrne par.39 and fig.5 teach calculating a movement amount in a surface direction) and the movement amount in the normal direction of the measurement target region (Byrne par.42 teaches a movement amount in a normal direction) that were recalculated (Byrne par.38 teaches using the movement amount in the surface direction and in the normal direction as converting the vertical and horizontal displacement), recalculating the surface displacement component in the measurement target region (Kato par.11 teaches correction unit recalculating by correcting an error in the measured and reference value; meaning the Correction unit recalculates).

Regarding claim 10, Kato in view of Byrne further in view of Fabrizius teaches the displacement component detection method according to claim 6, 
wherein the surface direction of the measurement target region includes a direction corresponding to a horizontal direction of the time-series images, and a direction corresponding to a perpendicular direction of the time-series images (Kato fig.5a and par.62 teaches y-z direction which correspond to horizontal and perpendicular direction).

Regarding claim 11, Kato teaches 
A non-transitory computer-readable recording medium (Kato par.54 teaches a memory and a hard disk drive; a non-transitory computer-readable recording medium is one that stores data for short periods or in the presence of power) that includes a program (Kato par.54 discloses a program as firmware; firmware consists of software which comprises the total set of programs/codes) recorded thereon, the program including instructions that cause a computer to carry out (Kato par.54 teaches a computer; the main controller includes a CPU, a RAM and a ROM which are essential parts of a computer):
Calculating (Kato abstract teaches a calculation unit configured to calculate), from time-series images (Kato par.19 and fig.7a teach time- series images) of a measurement target region (Kato fig.5a shows region of image-capture which is also the measurement target region; par.62 teaches measurement target region as capture region) of an object (Kato par.62 and fig.5a disclose region of image-capture of surface of the sheet, SHT, which is an object) a displacement distribution  (Kato par.58 teaches displacement distributions) in a region that corresponds to the measurement target region in the images (Kato fig.5a shows a region of image-capture as RRG which is also the measurement target region; par.62 teaches measurement target region as capture region);
Calculating (Kato abstract teaches a calculation unit configured to calculate), from the displacement distribution, a surface displacement component (Kato fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component) in the measurement target region, which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region,
from the displacement distribution in the region that corresponds to the measurement target region in the images (Kato fig.5a shows a region of image-capture which is also the measurement target region; par.62 teaches measurement target region RRG as capture region).
Kato fails to teach calculating, based on the displacement distribution and image capturing information from capturing the measurement target region, a movement amount in a surface direction of the measurement target region and a movement amount in a normal direction of the measurement target region; and
using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region.

Byrne does teach
Calculating (par.5 teaches a method which uses a calculation unit in steps a-e of processing), based on the displacement distribution and image capturing information (abstract teaches image capturing information) from capturing the measurement target region, a movement amount in a surface direction of the measurement target region (par.39 and fig.5 teach calculating a movement amount in a surface direction) and a movement amount in a normal direction of the measurement target region (par.42 teaches a movement amount in a normal direction); and
using the calculated displacement distribution; the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region (par.38 using the movement amount in the surface direction and in the normal direction as converting the vertical and horizontal displacement).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato to include the teachings of Byrne; which would provide an improve method for measuring displacement of a surface at a region of interest when the region of interest is exposed to a load as disclosed by Byrne(par.5).
Kato in view of Byrne fails to teach by subtracting.
Fabrizius does teach by subtracting (par.51 teaches removing data).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kato in view of Byrne to include the teachings of Fabrizius; which would provide a method for determining wear of a worn surface as disclosed by Fabrizius(par.1).

Regarding claim 12, Kato in view of Byrne further in view of Fabrizius teaches the non-transitory computer-readable recording medium according to claim 11, the program further including instructions that cause a computer to carry out (Kato par.54 teaches a computer; the main controller includes a CPU, a RAM and a ROM which are essential parts of a computer): 
determining a deterioration state of the object based on at least one of the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region (Kato par.67 teaches a deterioration state determination unit; also teaches speckles caused by fine irregularities as deterioration state).

Regarding claim 13, Kato in view of Byrne further in view of Fabrizius teaches the non-transitory computer-readable recording medium according to claim 12, wherein the displacement distribution in the region corresponding to the measurement target region in the image is calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image),
the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region are calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image), 
the surface displacement component in the measurement target region is calculated, with respect to each of the time-series images (Byrne par.37 teaches calculating with respect to each image), and
the deterioration state of the object is determined when the surface displacement component in the measurement target region, the movement amount in the surface direction of the measurement target region, and the movement amount in the normal direction of the measurement target region have been obtained with respect to a set number of the time-series images (Kato par.63 teaches two as the set number).

Regarding claim 14, Kato in view of Byrne further in view of Fabrizius teaches the non-transitory computer-readable recording medium according claim 11, the program further including instructions that cause a computer to carry out (Kato par.54 teaches a computer; the main controller includes a CPU, a RAM and a ROM which are essential parts of a computer): 
when a surface displacement component (Kato fig.5a and 6a #602 and par.67 and 68 teach a surface displacement component) in the measurement target region has been calculated using the movement amount in the normal direction of the measurement target region that has already been calculated, recalculating any one or both of the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region (Kato par.11 teaches correction unit recalculating by correcting an error in the measured and reference value; meaning the Correction unit recalculates), and 
 using any one or both of the movement amount in the surface direction of the measurement target region (Byrne par.39 and fig.5 teach calculating a movement amount in a surface direction) and the movement amount in the normal direction of the measurement target region (Byrne par.42 teaches a movement amount in a normal direction) that were recalculated, recalculating the surface displacement component in the measurement target region (Kato par.11 teaches correction unit recalculating by correcting an error in the measured and reference value; meaning the Correction unit recalculates).

Regarding claim 15, Kato in view of Byrne further in view of Fabrizius teaches the non-transitory computer-readable recording medium according to claim 11, 
wherein the surface direction of the measurement target region includes a direction corresponding to a horizontal direction of the time-series images, and a direction corresponding to a perpendicular direction of the time-series images (Kato fig.5a and par.62 teaches y-z direction which correspond to horizontal and perpendicular direction).

Conclusion

         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
International Patent Publication # WO 2018159003 is a monitoring system comprising a measurement unit that detect surface displacement, a state estimation unit estimates the degree of deterioration of the structure and image series.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867